DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This communication is in response to application no. 16/745,174 filed on 01/16/2020.

3. 	Claims 1-20 are currently pending and have been examined.

Claim Objections
4.	Claims 6, 7, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6 . 	Claims 1-5, and 8-20 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Jeon, Jinhwa (US PG PUB 2020/0086778, filing date 11/22/2019).
As per claims 1, and 8-13, Jeon discloses an intelligent massage chair.  The intelligent chair includes a sensing unit mounted on the intelligent chair, and including at least one sensor, and a controller, comprising:
A communication modem; a driver (driver chair 100, figs 4 and 5, abstract) comprising at least one motor; and a processor configured to: receive, via the communication modem, identification information from a terminal of a user; identify the user (see., paragraphs 0259, processor 570 for identifying from the output, fig 11, 0260) using the received identification information, receive, via the communication modem, activity information of the identified user from the terminal or a server, determine a recommend massage setting based on the received activity information, and control the driver based on the determined recommend massage setting (see., paragraphs 0003-0011, 0017-0020, 0122, 0124, 0127, 0128, Figs 4 and 5). 

As per claim 2, Jeon discloses the claimed limitations as stated in claim 1 above, wherein the recommend massage setting includes at least one of a massage strength value corresponding to each body part, a massage time corresponding to each body part, a massage order for each body part (see., paragraph 0140), or an additional function setting, and wherein the additional function setting includes at least one of a heating function setting, a cooling function setting, or a multimedia (see., paragraph 0049, portable multimedia player, PMP)function setting (see., paragraphs 0003-0011, and 0124-0128, figs 4 and 5). 

As per claim 3, Jeon discloses the claimed limitations as stated in claim 2 above, wherein the processor is further configured to determine the recommended massage setting from the received identification information and the received activity information of the user by using a first recommended massage setting determination model, and wherein the first recommended massage setting determination model includes an artificial neutral network (see., Fig 4, item 400, paragraph 0121-0125).  

As per claims 14, 16-18, and 20 Jeon discloses an intelligent massage chair.  The intelligent chair includes a sensing unit mounted on the intelligent chair, and including at least one sensor, and a controller, comprising:
Receive, via a communication modem; identification information from a terminal of a user; identifying the user(see., paragraphs 0259, processor 570 for identifying from the output, also paragraph 0260, fig 11) using the received identification information; receiving, via the communication modem, activity information of the identified user from the terminal or a server; determining a recommended massage setting based on the received activity information; and controlling a driver including at least one motor based on the determined recommended massage setting (see., paragraphs 0003-0011, 0017-0020, 0122, 0124, 0127, 0128, Figs 4 and 5). 

As per claim 15, discloses the claimed limitations as stated in claim 1 above, wherein the recommend massage setting includes at least one of a massage strength value corresponding to each body part, a massage time corresponding to each body part, a massage order for each body part (see., paragraph 0140), or an additional function setting, and wherein the additional function setting includes at least one of a heating function setting, a cooling function setting, or a multimedia (see., paragraph 0049, portable multimedia player, PMP)function setting (see., paragraphs 0003-0011, and 0124-0128, figs 4 and 5). 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE E ELISCA whose telephone number is (571) 272-6706. The examiner can normally be reached Monday -Thursday; 6:30AM- 7:30PM.  Hoteler.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PIERRE E ELISCA/Primary Examiner, Art Unit 3715